UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4291


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL MARROQUIN-SANTIAGO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:10-cr-00232-WO-1)


Submitted:   September 11, 2012            Decided:   November 8, 2012


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,    North
Carolina, for Appellant.      Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Daniel    Marroquin-Santiago            pled   guilty      pursuant   to    a

plea agreement to one count of illegal re-entry of a felon, in

violation     of   8    U.S.C.       § 1326       (2006),    and   was    sentenced      to

twenty-one months in prison. *              Counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), indicating that he

found no meritorious grounds for appeal, but explaining that

Marroquin-Santiago            believes      his      sentence      is    greater       than

necessary     to   satisfy      the    18   U.S.C.A.        § 3553(a)     (West   2000    &

Supp. 2012) factors.           Finding no error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005), we

review    a    sentence        for    reasonableness,          using     an    abuse     of

discretion standard of review.                    Gall v. United States, 552 U.S.

38, 51 (2007).         The first step in this review requires the court

to   ensure    that     the     district      court    committed        no    significant

procedural error.            United States v. Evans, 526 F.3d 155, 160-61

(4th Cir. 2008).            If, and only if, this court finds the sentence

procedurally reasonable can the court consider the substantive

reasonableness         of    the     sentence      imposed.        United     States     v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).

      *
       Marroquin-Santiago was originally sentenced to thirty-
three months in prison, but after he appealed to this court, we
remanded the matter to the district court for resentencing under
our decision in United States v. Simmons, 649 F.3d 237 (4th Cir.
2011) (en banc).



                                              2
                Marroquin-Santiago         raises           no     challenge       to      the

procedural reasonableness of his sentence and, after reviewing

the procedural reasonableness of the sentence in accordance with

our   obligations        under    Anders,       we     have      found    no    meritorious

issues for review.              We thus presume that the twenty-one-month

sentence, which was at the top of Marroquin-Santiago’s properly

calculated Guidelines range, is reasonable.                            See United States

v.    Allen,      491    F.3d    178,     193     (4th      Cir.       2007).      Although

Marroquin-Santiago suggests that he should have been sentenced

to    a    lesser        term    based     on         his     personal         history     and

characteristics, we conclude that the district court properly

exercised         its     discretion       to         reject       Marroquin-Santiago’s

arguments        in     mitigation.         See        Evans,      526     F.3d     at     162

(recognizing that deference to a district court’s sentence is

required because the “sentencing judge is in a superior position

to find facts and judge their import under § 3553(a) in the

individual       case”).        Because    Marroquin-Santiago             has     failed    to

rebut     the    presumption      this    court       affords      a    within-Guidelines

sentence, we affirm his sentence.

                We have examined the entire record in accordance with

our   obligations        under    Anders        and    have      found    no    meritorious

issues for appeal.          Accordingly, we affirm the district court’s

judgment.         This court requires that counsel inform Marroquin-

Santiago, in writing, of the right to petition the Supreme Court

                                            3
of the United States for further review.               If Marroquin-Santiago

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                 Counsel's

motion must state that a copy thereof was served on Marroquin-

Santiago.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented      in   the    materials

before   the    court   and   argument   would   not    aid    the   decisional

process.



                                                                     AFFIRMED




                                     4